 



Exhibit 10.17
FOURTEENTH AMENDMENT TO THE
DYNEGY INC. 401(k) SAVINGS PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Inc. 401(k) Savings Plan (the “Plan”) for the benefit of the eligible employees
of certain participating companies;
WHEREAS, Dynegy and its delegates are authorized and empowered to amend the Plan
pursuant to Section 16.1 of the Plan; and
WHEREAS, Dynegy desires to amend the Plan to recognize the prior service credit
of certain hired employees.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective as provided below:
I.
Effective March 17, 2008, Section 1.1(55) of the Plan is hereby amended by
adding the following sentence to the end of the first paragraph thereof:
“Further provided, each individual who was employed by Accenture LLP on March 1,
2008 and who subsequently becomes employed by an Employer during the period of
time beginning on March 17, 2008 and ending on April 30, 2008, shall be credited
with Service based upon his original date of hire with Accenture LLP.”
II.
Except as modified herein, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has caused this Fourteenth Amendment to the
Plan to be executed on the date indicated below, to be effective as provided
above.

                  DYNEGY INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Julius Cox
 
   
 
  Title:   Chairman of the BPC    
 
  Date:   March 31, 2008    

 

